                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

SIERRA PACIFIC INDUSTRIES,

                     Plaintiff, Counterclaim-Defendant,          OPINION AND ORDER
       v.
                                                                      18-cv-853-wmc
KOLBE & KOLBE MILLWORK CO., INC.,

                            Defendant, Counterclaimant.


       Plaintiff Sierra Pacific Industries filed suit alleging that the VistaLuxe® Collection

of windows and doors infringes U.S. Patent No. 8,561,365 (the “’365 patent”). (Compl.

(dkt. #1) ¶ 1.) Defendant-counterclaimant Kolbe & Kolbe Millwork Co., Inc. filed an

expedited motion to stay the litigation because it sought inter partes review of the patent-

in-suit. (Expedited Mot. Stay (dkt. #20).) Specifically, Kolbe argues that all relevant

factors weigh in favor of a stay and requests that the court: (1) immediately stay the

litigation pending a decision from the Patent Office on whether to institute inter partes

review; and (2) continue the stay if the Patent Office chooses to institute review. (Id. at

1.)

       Sierra Pacific “largely agrees that the factors . . . favor a stay in the present case,

with one exception.” (Resp. (dkt. #22) 1.) Specifically, Sierra Pacific contends that

              an immediate stay should . . . be conditioned on Kolbe agreeing
              that, should Kolbe’s Petition for Inter Partes Review of the
              patent in suit be denied, Kolbe should be estopped from
              challenging validity on the grounds asserted and the grounds
              that could have been asserted in an inter partes review
              proceeding.

(Id.) In reply, Kolbe opposed this condition arguing that it “should not be pressed to forego

due process in exchange for what amounts to a six-month stay pending an institution
decision,” since it will not be fully heard during the petition stage. (Reply (dkt. #24) 2,

4.) Kolbe also notes that the Patent Office can decline to institute inter partes review “for

reasons other than meeting the burden to show a reasonable likelihood that at least one

claim is invalid.” (Id. at 5 (citing Deeper, UAB v. Vexilar, Inc., IPR2018-01310, Paper 7

(Jan. 24, 2019)).)

        As the parties recognize, there are four factors the court considers in analyzing the

appropriateness of a stay:

               (1) whether the litigation is at an early stage; (2) whether a
               stay will unduly prejudice or tactically disadvantage the non-
               moving party; (3) whether a stay will simplify the issues in
               question and streamline the trial; and (4) whether a stay will
               reduce the burden of litigation on the parties and on the court.

SCA Hygiene Prods. Aktiebolag v. Cascades Canada, ULC, No. 17-cv-282-wmc, 2017 WL

4484495, at *2 (W.D. Wis. Oct. 6, 2017) (quoting Grice Eng’g, Inc. v. JG Innovations, Inc.,

691 F. Supp. 2d 915, 920 (W.D. Wis. 2010)). In this case, there can be no dispute that

litigation is still in the early stages: plaintiff filed this case in mid-October 2018; the bulk

of discovery -- both fact and expert -- has yet to occur; the parties have not exchanged their

proposed claim constructions; and the present deadline for dispositive motions is January

2020.

        As to the other factors, Kolbe contends that they all favor a stay: (1) the delay alone

is not prejudicial, particularly in light of Sierra Pacific’s approximately five-year delay in

bringing suit and the large number of other competitors in the marketplace (Expedited

Mot. Stay (dkt. #20) 12-15); (2) if granted, inter partes review would likely simplify or

moot issues in the litigation, both because Kolbe requested review of all claims in the ’365


                                               2
patent and in the vast majority of reviews, the Patent Office invalidates some or all

challenged claims (id. at 8-11); and (3) continuing the case while inter partes review

proceeded would risk the court “expend[ing] significant time and resources addressing

issues and claims that could . . . be rendered moot by an IPR decision” (id. at 11-12).

       On the other hand, Sierra Pacific contends that these factors depend in substantial

part on “whether Kolbe’s IPR petition will eliminate validity issues.” (Resp. (dkt. #22) 2.)

Specifically, Sierra Pacific concedes that a final written decision “could narrow the issues

and reduce the burdens of litigating invalidity in court,” but notes that such a decision

would only result if the Patent Trial and Appeal Board first grants the request for inter partes

review, a decision both sides agree is not likely to occur until October 2019.            (Id.).

Accordingly, Sierra Pacific argues that Kolbe’s request to stay litigation now is premature,

and any unconditioned stay should wait until after PTAB agrees to institute inter partes

review. (See id. at 3-4.)

       Otherwise, Sierra Pacific contends that entering an unconditioned stay at this point

would give Kolbe “the tactical advantage of a six-month delay in the lawsuit based on the

mere filing of an untested petition that turns out to be unmeritorious” and a second

opportunity to present invalidity arguments that failed under a lower burden of proof. (Id.

at 4.) Alternatively, if Kolbe were to agree to be bound by PTAB’s decision not to institute

inter partes review, and thereby be estopped from challenging the patent-in-suit on the

grounds raised (or those that could have been raised), Sierra Pacific explains that would

simplify the issues, reduce the burden of litigation, and prevent undue prejudice from

befalling Sierra Pacific. (Id. at 3-4.) Kolbe argues that this would amount to being forced


                                               3
to acquiesce to estoppel and the forfeiture of its due process rights before the Patent Office.

(Reply (dkt. #24) 4.)

       Since granting a stay in SCA Hygiene, this court has generally denied requests to stay

litigation until the Patent Office has agreed to institute inter partes review for a variety of

reasons. First, allowing a stay without any consequence to a party requesting inter partes

review has the risk of encouraging frivolous or near frivolous petitions to the Patent Office

-- essentially offering defendants two kicks at the cat. Second, whatever merit defendant

may have in its argument about not waiving “due process right to a full hearing” is offset

by the fact it has those rights before this court already if it withdraws the petition to the

Patent Office. Likewise, plaintiff is correct that a grant of review by the Patent Office

requires defendant to clear a lower bar than it would need to clear before this court. Third,

a stay may not substantially simplify the issues or reduce the litigation burden because the

Patent Office may decline to institute review or grant such a narrow review that a trial will

be necessary regardless of the outcome. See Ultratec, Inc. v. Sorenson Commc’ns, Inc., No. 13-

cv-346-bbc, 2013 WL 6044407, at *3 (W.D. Wis. Nov. 14, 2013) (“[T]he fact that the

Patent Office has not yet granted the petitions to review the nine patents adds an

additional layer of doubt whether the inter partes review will even occur, let alone whether

it will simplify the issues or reduce the burden of litigation for the parties or the court.”

(internal citations omitted)). Fourth, even if the Patent Office institutes review, “it is not

clear that the inter partes review would address the issues that will be determinative in this

case” because “validity is only one of many issues that may be raised in a patent case.” Id.

at *4 (citations omitted). Fifth, a stay at this point is not warranted because of the short


                                              4
period of time between now and the Patent Office’s decision whether to institute review.

       As the parties acknowledge, the Patent Office has until October to decide whether

to institute inter partes review. (Expedited Mot. Stay (dkt. #20) 2; Resp. (dkt. #22) 2.)

Continuing to litigate for approximately the next six months will not prejudice either side,

and doing so will keep this case on track should the Patent Office decline to institute

review. Moreover, the court sees no meaningful risk that it will “expend significant time

and resources” on this case. If Kolbe is concerned the parties will unnecessarily expend

resources because a grant is likely, then it need merely consent to be bound by the petition’s

outcome. Accordingly, defendant’s motion is denied without prejudice.



                                          ORDER

       IT IS ORDERED that defendant’s expedited motion to stay litigation pending inter

partes review (dkt. #20) is DENIED WITHOUT PREJUDICE. Should the Patent Office

elect to institute review or defendant wish to reconsider its position on being bound by a

denial of inter partes review, defendant may renew its motion to stay this litigation.

       Entered this 30th day of April, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                               5
